DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lafleche et al, US2013/0061396.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: As discussed in the previous Office Action, Lafleche discloses a gelatinous elastomeric material comprising mineral oil and a blend of about 70% SEPTON 4055, corresponding to the claimed first SEEPS, and 30% SEPTON 4044, corresponding to the claimed second SEEPS. The ratio of mineral oil to polymers is 2.6: 1 to 3.1: 1, overlapping the claimed range.
Lafleche does not particularly point to the production of a composition comprising the claimed components in the required ratios.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(I) and (II)(A)). The prior art teaches the production of a gelatinous elastomer material comprising the same polymer components combined in similar ratio as recited in the instant claims. Furthermore, the prior art range for the ratio of oil to polymers overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of Lafleche.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention yields unexpected results, citing the examples provided in the specification.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)). Note that the example cited by applicant discloses a composition comprising 26.4% by weight of the polymer blend and 72.56% by weight mineral oil. In contrast, the claimed invention does not recite any limitations regarding the amounts of these components relative to the total composition. So long as they are combined in the required ratio, the claims read on a composition wherein the sum of the amount of polymer blend and the amount of mineral oil can be any value between 0 and 100% relative to the total weight of the overall composition.
Additionally, note that the first and second SEEPS are defined as having weight average molecular weights of at least 200000 g/mol and 125000 to 175000 g/mol, respectively. The claims therefore read on the use of first and second SEEPS having any molecular weights in those ranges, with the difference between their molecular weights being ≥ 25000. In contrast, the example discloses the use of polymers having molecular weights of about 300000  and 150000, for a difference of 150000. It is not clear whether the allegedly unexpected results can be obtained commensurate in scope with the broad ranges of molecular weights recited in the claims. The allegedly unexpected results therefore are not commensurate in scope with the claimed invention.
Furthermore, it is noted that persuasively arguing that the invention as defined in the amended claims yields unexpected results could trigger a rejection under 35 U.S.C. 112(a) for new matter. See Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion") (MPEP § 2163.05(III)). Applicant’s original disclosure broadly teaches that the ratio of first SEEPS to second SEEPS can be in the range of 75:25 to 95:5 (specification ¶0022) and that the ratio of mineral oil to polymer blend can be  1.75:1 to 3.0:1 (specification ¶0026). Note that, per applicant’s submitted remarks (see page 9), the allegedly unexpected results are not obtained from compositions wherein the polymer blend comprises the first SEEPS in an amount of 80 or 90% by weight; note that such compositions fall within the broad scope of applicant’s original disclosure. As the allegedly unexpected results do not apply to the entire originally disclosed range, the narrower range would be considered to be directed to a different invention from that originally disclosed and as such not supported by the originally filed disclosure.

Allowable Subject Matter
Claims 13-15, 18, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Lafleche et al, US2013/0061396, discussed earlier in this Action. The prior art does not teach nor does it fairly suggest the production of a patient support comprising a crib having the claimed structure of a lattice of cells formed from the elastomeric composition, wherein said cells abut one another. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765